Title: To Alexander Hamilton from James McHenry, 24 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department Trenton 24th September 1799
          
          I received this morning a letter from the President, dated the 18th. instant, with the inclosed pardon of Andrew Anderson, a Soldier of the Garrison at Fort Sargent on the Mississippi, who was sentenced, at a General Court Martial, held at that Post, on the 22d. day of November 1798, to be hanged by the neck to death for a breach of the first article of the sixth section of the Rules and Articles of War.
          The crime for which this Soldier was tried and sentenced, was desertion, aggravated by aiding and assisting two Prisoners, to make their escape, from confinement at Fort Sargent, when he was centinel, and had charge of them, and losing his arms, and accoutrements. The Prisoners assisted to escape, were Zachariah Coxe, and one of his influential associates.
          The President appears to have been induced, to grant the Pardon, by a consideration, that Coxe and his associate were very artful men, and being probably esteemed men of great consequence in that country, had influence to seduce, a poor soldier to a crime, for which they themselves, are most deserving of punishment.
          The Presidents commands are “In announcing the pardon inclosed, you may order what solemnities you think fit. He may receive his pardon at the Gallows, where it may be announced, that it will be the last time, such a crime, will be pardoned.”
          You will be pleased, to give such orders in this case, as in your judgment shall most conduce, to the good of the service, and return the instrument of pardon, to be filed in the War Office.
          I am Sir with great respect your obedt hble servant
          
            James McHenry
          
          Major General Alexander Hamilton.
        